IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTIAN STAHL,                        :   No. 28 MAP 2018
                                        :
                   Appellant            :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 385 MD
                                        :   2017 dated May 2, 2018
             v.                         :
                                        :
                                        :
FORMER PRESIDENT JUDGE CHAD F.          :
KENNEY (IN HIS OFFICIAL                 :
ADMINISTRATIVE CAPACITY); JUDGE         :
WILLIAM C. MACKRIDES (IN HIS            :
OFFICIAL CAPACITY); JUDGE LINDA A.      :
CARTISANO (IN HER OFFICIAL              :
CAPACITY); JUDGE BARRY C. DOZOR         :
(IN HIS OFFICIAL CAPACITY);             :
CUSTODY CONCILIATOR GREGORY J.          :
HURCHALLA (INDIVIDUALLY AND IN          :
HIS OFFICIAL CAPACITY), AND CRAIG       :
BRANDEN HUFFMAN, ESQ.,                  :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM                                       DECIDED: March 26, 2019
    AND NOW, this 26th day of March, 2019, the order of the Commonwealth Court is

AFFIRMED.